Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Subsidiary Name Names Under Which Subsidiary Does Business State or Jurisdiction of Incorporation or Organization Pacific Ethanol California, Inc. Pacific Ethanol California California Kinergy Marketing, LLC Kinergy Marketing/Kinergy Oregon Pacific Ag. Products, LLC Pacific Ag Products/PAP California Pacific Ethanol Imperial, LLC Pacific Ethanol Imperial Delaware Pacific Ethanol Plymouth, LLC Pacific Ethanol Plymouth Delaware Pacific BioGasol, LLC Pacific BioGasol Oregon Stockton Ethanol Receiving Company, LLC Stockton Ethanol Receiving Company Delaware New PE Holdco, LLC (1) New PE Holdco Delaware (1) Registrant owns 20% of the outstanding membership interests in New PE Holdco, LLC.
